Citation Nr: 0125719	
Decision Date: 11/01/01    Archive Date: 11/13/01	

DOCKET NO.  99-24 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis of the liver.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDING OF FACT

The veteran's hepatitis C was not manifested during active 
service or for many years after discharge from active 
service, and is not related to active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the VA's duty to assist claimants has 
recently been reaffirmed and clarified.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. ( 
West Supp. 2001)).  VA and private treatment records have 
been obtained and the veteran has been afforded a personal 
hearing.  Although the August 1999 RO decision denying 
service connection for hepatitis C indicates that the denial 
was on the basis that the claim was not well grounded, March 
and May 2001 supplemental statements of the case reflect that 
the Veterans Claims Assistance Act was considered and the 
case was decided on the merits.  Further, an April 2001 
report of contact reflects that the veteran indicated that he 
had no additional information to submit in support of his 
claim.  Therefore, it is clear that the RO did not find the 
claim to be not well grounded.  There is no indication that 
any further notification could be accomplished or that there 
are any additional documents available that are relevant.  
Therefore, the Board concludes that the VA has complied with 
the Veterans Claims Assistance Act of 2000.  See also 
recently published regulations at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.

Service medical records reflect that the veteran was seen 
requesting a check for hepatitis in August 1975.  Urinalysis 
at that time was negative.  During the veteran's personal 
hearing, in July 2001, he indicated that he had sought 
testing in August 1975 because several individuals in his 
unit had hepatitis that came from coming in contact with bad 
food.  Remaining service medical records are silent for 
complaint or finding regarding hepatitis.

A November 1993 report of private physical examination 
reflects that the veteran reported that, in January 1990, he 
had some blood tests performed for an unknown reason and was 
told at that time he had elevated liver function tests.  A 
December 1993 private liver biopsy report reflects that the 
veteran had mildly active chronic hepatitis and fibrosis with 
changes suggestive of early micronodular cirrhosis.

In the veteran's December 1999 substantive appeal he 
indicated that Dr. Dotherow, the author of the November 1993 
private physical, had told him that he probably had hepatitis 
C for 5 or 10 years before the antibodies had shown up.  The 
veteran indicated, in his substantive appeal and during his 
personal hearing, that hepatitis C had first been indicated 
in 1983 in Laurel, Mississippi, when he donated blood.

Service connection may be established for disability 
resulting from personal injuries suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

All of the competent medical evidence, including service 
medical records, post service private treatment records, and 
VA treatment records will be accorded medium probative 
weight, because they concern the then current treatment being 
provided to the veteran and are related to attempts to 
determine either what treatment was necessary or what illness 
might exist.  The veteran's statements that are 
contemporaneous in time with the event being reported will be 
accorded medium probative weight with decreasing probative 
weight being assigned to statements that are further removed 
from the event being reported because of the effect of 
memory.  In this regard, although the veteran may put forth 
his best effort to recollect events occurring in the past, 
the closer in time he is to those events the better his 
memory would be and the further he is removed from those 
events the poorer his memory would be.  Therefore, the 
accuracy of his recollections decreases over time.

With respect to any opinion offered by the veteran, 
indicating a relationship between his current hepatitis C and 
his active service, he is not qualified, as a lay person, to 
provide a diagnosis or provide a medical etiology relating 
his current hepatitis C to his active service.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 94-95 (1992).  Therefore, his statements 
regarding his opinion as to a relationship between hepatitis 
C and his active service will not be accorded any probative 
weight.

On the basis of the evidence of record and the weights 
assigned to the evidence, all of the competent medical 
evidence indicates that the veteran did not have hepatitis C 
during his active service, and that his hepatitis C first 
became manifested subsequent to his active service.  The 
veteran has indicated that the only risk factor that he can 
recall, see a July 2000 VA treatment record, is the sharing 
of disposable razors during service.  In November 1993 the 
veteran indicated to a private physician that he had blood 
tests in 1990 indicating elevated liver function.  In October 
1993 the veteran under went a blood test revealing elevated 
liver function and a followup hepatitis screen revealed a 
hepatitis C antibody positive.  Although the veteran 
indicated, during his personal hearing in July 2001, that 
hepatitis C had been diagnosed in 1983, the Board concludes 
that his statements in 1993 are of greater probative weight 
because they are closer in time to the events being reported.  
Therefore, the Board concludes that a preponderance of the 
lay evidence supports a finding that the veteran has reported 
that the earliest indication of elevated liver function or 
symptoms related to hepatitis C was in 1990.  The competent 
medical evidence indicates that the veteran was first 
diagnosed with hepatitis C in 1993.  Even with consideration 
of the veteran's report that a physician informed him that he 
probably had hepatitis C for 5 or 10 years prior to the 
discovery of the antibodies, this would not cause his 
hepatitis C to have existed during his active service and 
does not indicate that there is a relationship between his 
currently manifested hepatitis C and his active service.

On the basis of the above analysis, a preponderance of the 
evidence supports a finding that the veteran's hepatitis C 
was first diagnosed in 1993 and a preponderance of the 
evidence is against a finding that his hepatitis C existed 
during his active service or is related to his active 
service. 


ORDER

Service connection for hepatitis C with cirrhosis of the 
liver is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



